DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 06/22/2022. Amendments received on 6/22/2022 have been entered. As per applicant claims 24-27 are newly added claims. Accordingly claims 1-27 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Pub 2019/0366978) in view of Michael (DE 102018117941-A1).
As of claims 1 and 18, Woo discloses a method, comprising: 
determining, by a first radio transceiver of an access-restricted environment, first direction information of a first radio signal transmitted between the first radio transceiver
determining, by a second radio transceiver of the access-restricted environment, second direction information of a second radio signal transmitted between the second radio transceiver and the wireless device (via determining, by transceiver S2, angle information of a radio signal transmitting between the external electronic device 440 and vehicle; see fig. 6; also see paragraph [0076]); 
determining, based on the first direction information, the second direction information, whether the wireless device is a relay device or the electronic key (via determining the position of the external electronic device 440, since the device determines the position of the proper external electronic device 440, this technique will help stop relay attack).
However Woo does not explicitly receiving, by the access-restricted environment, angle information determined by an electronic key associated with the access-restricted environment.
 Michael discloses a method wherien a vehicle receives angle information determined by an electronic key (via authentication means 3; see fig. 1; also see page 4 lines 9-15) to determine if a proper authentication means or a relay device is present near the vehicle (see page 4, lines 16-23).
From the teaching of Michael it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Woo to include the function of receiving angle information from the key as taught by Michael in order to precisely determine the key position to deter relay attack.
As of claim 2, blocking an unlocking of the access-restricted environment if the wireless device is determined to be the relay device (Woo discloses controlling component of the vehicle based on the identified position of the external electronic device 440, so if the position is determined to be improper the vehicle access won’t be allowed; see paragraph [0007]).
Michael further discloses that when the authorization system detects unauthorized access to the vehicle it does not release opening of the doors; see page 4, lines 33-34)
As of claim 3, Woo discloses determining the first direction information comprises determining a first receive angle of the first radio signal in the first radio transceiver (via determining, by transceiver S1, angle information of a radio signal transmitting between the external electronic device 440 and vehicle; see fig. 6; also see paragraph [0076]), and 
determining the second direction information comprises determining a second receive angle of the second radio signal in the second radio transceive (via determining, by transceiver S2, angle information of a radio signal transmitting between the external electronic device 440 and vehicle; see fig. 6; also see paragraph [0076]).
As of claim 4, Woo discloses determining the first receive angle and determining the second receive angle are in each case based on an angle-of-arrival method (via calculating angles using an angle of arrival (AOA) technique; see paragraph [0076]). 
As of claim 5, Michael discloses determining of the angle information by the electronic key (via authenticating means 3 determining the angle); and transmitting the angle information from the electronic key to the access- restricted environment (via authentication means transmitting the angle information to the vehicle; see page 4, lines 16-19).  
As of claim 6, Michael discloses determining the angle information comprises: 
determining, by the electronic key, third direction information of a third radio signal transmitted between the electronic key and the first radio transceiver (via authentication means 3, determining angle information of the signals transmitted by the plurality of transceivers 2 attached to the vehicle; see fig. 1; also see page 2, lines 39-47); and 
determining, by the electronic key, of fourth direction information of a fourth radio signal transmitted between the electronic key and the second radio transceiver (via authentication means 3, determining angle information of the signals transmitted by the plurality of transceivers 2 attached to the vehicle; see fig. 1; also see page 2, lines 39-47).
As of claim 7, Michael discloses determining the third direction information comprises determining a third receive angle of the third radio signal in the electronic key, and determining the fourth direction information comprises determining a fourth receive angle of the fourth radio signal in the electronic key (via authentication means 3, determining angle information of the signals transmitted by the plurality of transceivers 2 attached to the vehicle; see fig. 1; also see page 2, lines 39-47).  
As of claim 8, Michael discloses determining the third receive angle and determining the fourth receive angle (see page 2, lines 39-47). Since authentication means 3 uses plurality of antennas to determine angle it is using angle of arrival method (see abstract). Woo discloses the use of angle of arrival method to calculate angles.
As of claim 11, combination of Woo and Michael discloses all the limitations of the claimed invention as mentioned in claim 3 above, Woo further discloses that a communication circuit (in the vehicle) includes a first transceiver and a second transceiver, and the processor is configured to determine a distance between the external electronic device (key) and the electronic device (vehicle) and a relative coordinate of the external electronic device, based on reception angles of a plurality of signals measured via the first and second transceivers (see paragraph [0067]). The Examiner took official notice that it is well known in the art to use the known distance between the two antennas (transceivers) and angles of reception to calculate distance between a transmitting device (external electronic device) and the receiver (vehicle). Since applicant did not traverse the examiner’s assertion of official notice the well-known statement in the art is taken to be admitted prior art (MPEP 2144.03).
As of claim 12, Woo discloses blocking an unlocking of the access-restricted environment if the distance between the access-restricted environment and the wireless device exceeds a predefined threshold value (Woo discloses that the vehicle determines if the external electronic device 440 is in a first Region R1, second Region R2 or third Region R3 (see fig. 6) and based on the determined position performs different control operations (see paragraph [0073]), and based on the explanation in paragraphs [0072]-[0074]) once the device is determined to be in Region R1 the doors are not unlocked, hence blocking an unlocking).  
As of claim 13, Woo discloses determining, based on the first direction information and the second direction information, whether a position of the electronic key lies inside or outside the access-restricted environment (via determining if the external electronic device 440 (key) is located outside or inside the vehicle; see paragraphs [0060]- [0061]).  
As of claim 14, Woo discloses that the access restricted environment is a vehicle (via a vehicle; see fig. 5).
As of claim 15, Michael discloses blocking a starting of an engine of the vehicl
As of claims 16 and 19, Woo discloses that the first radio signal and the second radio signal are transmitted based on a Bluetooth low energy radio technology (via using Bluetooth low power (BLE); see paragraph [0029]).
As of claim 17, Woo discloses determining, by a further radio transceiver of the access-restricted environment, of further direction information of a further radio signal transmitted between the further radio transceiver of the access-restricted environmentand  the wireless device, Page 5 of 9Attorney Docket No.: INF-2020P00782USwherein determining whether the wireless device is a relay device or the electronic key is further based on the further direction information (Woo discloses the use of plurality of transceiver 420 (s3, s4, s5, s6; see fig. 5) and discloses that the electronic device 400 (vehicle) may analyze the reception angle of the position notification signal from the external electronic device 440 through the plurality of transceivers 420; see paragraph [0061]).
As of claim 24, Michael discloses determining, by the electronic key, third direction information of a third radio signal transmitted between the electronic key and the first radio transceiver, the third radio signal originating from the first radio transceiver (via authentication means 3, determining angle information of the signals transmitted by the plurality of transceivers 2 attached to the vehicle; see fig. 1; also see page 2, lines 39-47); 
determining, by the electronic key, fourth direction information of a fourth radio signal transmitted between the electronic key and the second radio transceiver, the fourth radio signal originating from the second radio transceiver (via authentication means 3, determining angle information of the signals transmitted by the plurality of transceivers 2 attached to the vehicle; see fig. 1; also see page 2, lines 39-47); Page 7 of 15Attorney Docket No.: INF-2020P00782US 
determining the angle information by the electronic key based on the third direction information and the fourth direction information; and transmitting the angle information from the electronic key to the access- restricted environment (via transmitting angle information to the vehicle; see page 3, lines 3-5).  
As of claim 25, Michael discloses determining, by the electronic key, third direction information of a third radio signal transmitted between the electronic key and the first radio transceiver, the third radio signal being transmitted by the first radio transceiver (via authentication means 3, determining angle information of the signals transmitted by the plurality of transceivers 2 attached to the vehicle; see fig. 1; also see page 2, lines 39-47); 
determining, by the electronic key, fourth direction information of a fourth radio signal transmitted between the electronic key and the second radio transceiver, the fourth radio signal being transmitted by the second radio transceiver (via authentication means 3, determining angle information of the signals transmitted by the plurality of transceivers 2 attached to the vehicle; see fig. 1; also see page 2, lines 39-47); and 
receiving, by the access-restricted environment, the third direction information and the fourth direction information as the angle information (via receiving angle information by the vehicle from the authentication means 3; see page 3, lines 3-5).  
As of claim 26, Michael discloses that the relay device is an unauthorized device with respect to the access-restricted environment and the electronic key is an authorized device with respect to the access-restricted environment (via relay 7 as an unauthorized device and authentication means 3 as an authorized device with respect to the vehicle; see fig. 2; also see page 4, lines 24-30).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Pub 2019/0366978) in view of Michael (DE 102018117941-A1) and further in view of Ghabra et al. (US Pub 2020/0014099).
As of claim 20, combination of Woo and Michael discloses all the limitations of the claimed invention as mentioned in claim 18 above, however it does not explicitly disclose that the first and second transceiver comprises an antenna array having a plurality of antennas.
	Ghabra discloses an angle of arrival antenna assembly for passive start base station wherien a vehicle comprises plurality of transceiver 50 (see fig. 2) and the transceiver 50 comprises an antenna assembly comprising a plurality of antennas (see fig. 3; also see paragraph [0042]-[0043]).
	From the teaching of Ghabra it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Woo and Michael to include the function of using plurality of antennas as taught by Ghabra in order to properly determine the angle of the received signals (see paragraph [0044]).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23 and 27 are allowed.
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
As of claims 1 and 18, applicant argues that combination of the references applied does not disclose “determining, based on …, whether the wireless device is a relay device or the electronic key”. The Examiner respectfully disagrees.
Note: The Examiner would like to point out that claim 18 does not state that the controller receives “angle information” determined by the electronic key.
Based on the current claim language and the specification (paragraph [0023]), the method is used to determine whether a request to unlock a vehicle door are actually transmitted by the electronic key 12 or by a different device, in particular a relay device. So the vehicle mainly determines if the electronic key 12 is a proper device if not then it is probably a relay device, because there is not a separate “identifier” of a relay device. Vehicle assumes to communicate with a proper key and if the key is not proper it is rejected and interpreted as a relay device or unauthorized different key device.
In the claim language, the vehicle determines “first direction information” and “second direction information” and then based on the determined direction (by determining key’s position from the vehicle) determines whether the key is valid/authorize and ultimately allows unlocking.
Woo discloses the steps of determining “first direction information” and “second direction information” and then determines key’s position and allow vehicle functions based on the determined position so it performs the same steps as claimed. Examiner indicated that Woo determines position of the external electronic device 440, since the device determines the position of the proper external electronic device 440, this technique will help stop relay attack. As is known in the art, one of the techniques of determining a relay attack is comparing location of the key device to the vehicle or determining distance between the key or the vehicle, which are performed in Woo.
Further the rejection is based on combination of Woo and Michael. Michael discloses the step of determining whether the wireless device is a relay 7 or the authentication means 3; see fig. 2; also see page 4, lines 24-30). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Examiner indicated that Woo does not explicitly disclose receiving, by the access-restricted environment, angle information determined by an electronic key associated with the access-restricted environment.
 Michael discloses a method wherien a vehicle receives angle information determined by an electronic key (via authentication means 3; see fig. 1; also see page 4 lines 9-15) to determine if a proper authentication means or a relay device is present near the vehicle (see page 4, lines 16-23).
Michael clearly discloses that the angle information determined by the key (authentication means 3) is used in determining a relay attack. So, in combination Woo discloses that a vehicle determines first and second direction information of received signals to determine position of a key. Michael discloses that a key determines an angle information of a received signal and transmit the angle information to the vehicle, and the angle information is used to deter relay attack. 
From the teaching of Michael it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Woo to include the function of receiving angle information from the key as taught by Michael in order to precisely determine the key position to deter relay attack.
Based on the explanation given above it is the Examiner’s position that combination of the references disclose the invention as claimed in the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683